People v Griffin (2015 NY Slip Op 08721)





People v Griffin


2015 NY Slip Op 08721


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-09353
 (Ind. No. 8478/11)

[*1]People of State of New York, respondent,
vEdward Griffin, appellant.


Lynn W. L. Fahey, New York, N.Y. (Kathleen Whooley of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan Dennehy of counsel; Jonah Levine on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Dwyer, J.), dated September 18, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The People sustained their burden of demonstrating, by clear and convincing evidence, that the defendant properly received a level three classification pursuant to the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA) under the circumstances of this case (see Correction Law § 168-n[3]; People v Mingo, 12 NY3d 563, 571; People v Bright, 63 AD3d 1133, 1134). Contrary to the defendant's contention, the Supreme Court properly denied his request for a downward departure to a level two classification, as the defendant failed to identify and establish the existence of a mitigating factor which was not adequately taken into account by the SORA Guidelines and which would warrant a downward departure in the exercise of the court's discretion (see People v Gillotti, 23 NY3d 841, 861; People v Sooknanan, 119 AD3d 540; People v Harris, 93 AD3d 704, 705-706; People v Wyatt, 89 AD3d 112, 128).
MASTRO, J.P., DICKERSON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court